—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Griffin, J.), rendered November 15, 1993, convicting him of attempted burglary in the second degree and criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the appeal is dismissed.
Since the defendant is a fugitive and is unavailable to obey the mandate of the court, the appeal is dismissed (see, People v Barnes, 143 AD2d 837). Bracken, J. P., Sullivan, Friedmann and Krausman, JJ., concur.